DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-15 and 21-25 are currently pending; claims 1, 2, 4, 5, 11, 21 and 24 have been amended. No new claims were added; and claims 16-20 were previously cancelled.
Interview Summary
The Office acknowledges the helpful examiner initiated interview on 3/16/2021 with attorney of record, Kyle Howard (67,568) to discuss the claim amendments submitted on 12/15/2020 after the Non-Final Office Action dated 9/23/2020.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8, 9; 11-13; and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BASKER et al (US 2016/0284817 A1-prior art of record, hereafter Basker).
Re claim 1, Basker discloses in FIG. 8 an integrated circuit device comprising:
a substrate (14; ¶ [0019]);
a fin (18; ¶ [0020]) extending (upward) from the substrate (14);
a first gate (24/26/34; ¶ [0025]-[0027]) disposed on a first (left) side of the fin (18); and
a first gate spacer (left 22/36; ¶ [0028]) disposed alongside a first (left) side of the first gate (24/26/34) and a second gate spacer (right 22/36; ¶ [0028]) disposed along a second (right) side of the first gate, the second side being opposite the first side, wherein the first gate spacer (left 22/36) has a first portion (22) extending along (sidewalls) the first gate (24/26/34) and having a first width (5-12 nm for portion 22; ¶ [0022]), and a second portion (36) extending above (vertically higher than) the first gate and having a second width (>5-12 nm as determined by portion 22; ¶ [0022]) that is greater (wider) than the first width (greater than 5-12 nm), the second portion (36) having an inner sidewall surface (vertical plane) facing the second gate spacer (right 36); and
a contact (38; ¶ [0030]) interfacing with (direct contact) the inner sidewall surface (vertical plane) of the second portion (36) of the first gate spacer (left 22/36).




    PNG
    media_image1.png
    657
    1130
    media_image1.png
    Greyscale

For the record, the inserted figure (FIG. 8) depicts gate spacer 22/36, where 2nd portion 36 has a wider width than 1st portion 22 (i.e. 36 extends more inwardly toward gate 24/26/34 than 22). See Response to Arguments below.
Re claims 2 and 3, Basker discloses the integrated circuit device of claim 1, wherein the second portion (36) of the first gate spacer (left 22/36) includes a gate spacer layer (perimeters of 36; ¶ [0028]) disposed on (over 24) the first gate (24/26/34); and wherein the gate spacer layer (of 36) physically contacts (directly touches) a gate dielectric (24) of the first gate (left 24/26/34) and physically contacts (directly touches) a side surface (sidewall) of another gate spacer layer (dielectric 20; ¶ [0022]).

 further comprising: a second gate (left front 24/26/34; ¶ [0025]-[0027]) disposed on a second (front) side of the fin (18), the second gate including a second gate electrode layer (front 34); and a conductive cap (front 38; ¶ [0028]) disposed on (above) the fin (18) interfacing with the second gate electrode layer (front 34) to electrically couple (wrap-around connect) the first gate (24/26/34) and the second gate (24/26/34).
Re claim 5, Basker discloses the integrated circuit device of claim 4, wherein the second portion (36) of the first gate spacer (22/36) includes a gate spacer layer (perimeters of 36) that physically contacts (directly touches) a side surface (sidewall) of the conductive cap (38) and a top surface (upper plane of 24) of the first gate (left 24/26/34).
Re claim 8, Basker discloses the integrated circuit device of claim 1, further comprising an inter-level dielectric layer (42; ¶ [0030]) disposed on the fin (18), wherein the inter-level dielectric layer extends above a top surface (upper plane) of the gate spacer (22/36).
Re claim 9, Basker discloses the integrated circuit device of claim 1, further comprising a contact etch stop layer (dielectric 20; ¶ [0022]) disposed on (over) the fin (18) alongside the gate spacer (22/36), wherein a top surface (upper plane) of the contact etch stop layer (20) is substantially coplanar (level) with a top surface (upper plane) of the gate spacer.


a substrate (wafer 14; ¶ [0019]) having a fin (18; ¶ [0020]);
an isolation dielectric (BOX 16; ¶ [0020]) disposed on the substrate (14) such that the fin (18) extends above (over) the isolation dielectric;
a pair of gate structures (left and right 24/26/34; ¶ [0025]-[0027]) including a first gate structure (left 24/26/34) and a second gate structure (right 24/26/34) disposed on the isolation dielectric (16) on opposing sides (front and back faces) of the fin (18), wherein the first gate structure (left 24/26/34) includes a first gate dielectric layer (24) and a first gate electrode layer (34) and the second gate structure (right 24/26/34) includes a second gate dielectric layer (24) and a second gate electrode layer (34), and wherein the first (24) and second (24) dielectric layers do not interface with each other (no physical contact) and the first (34) and second (34) gate electrode layers do not interface with each other (not physical contact);
a gate spacer (22/36; ¶ [0028]) disposed on a side surface (sidewalls) of the pair of gate structures (24/26/34) and on the fin (18); and
an interlevel dielectric (dielectric laminate 20/42; ¶ [0022] and [0030]) disposed on the isolation dielectric (16) and on the fin (18), wherein the interlevel dielectric extends alongside (sidewalls) and above (over) the gate spacer (22/36).

Re claim 12, Basker discloses the device of claim 11, wherein the gate spacer (22/36) has a first thickness (5-12 nm for portion 22; ¶ [0022]) adjacent (across from) the pair of gate structures (24/26/34) and a second thickness (greater than 5-12 nm as determined by portion 22; ¶ [0022]) that is greater (wider; see inserted figure above for See Response to Arguments below.

Re claim 13, Basker discloses the device of claim 11, wherein the interlevel dielectric (20/42) physically contacts (physically touches sidewalls and upper planes) the gate spacer (22/36).

Re claim 21, Basker discloses in FIG. 8 a device comprising:
a substrate (wafer 14; ¶ [0019]);
a fin (18; ¶ [0020]) extending (upward) from the substrate (14), the fin having a first sidewall surface (front face) and an opposing second sidewall surface (back face) and a topmost surface (upper horizontal plane) extending from the first sidewall surface to the second sidewall surface;
a first gate structure (left 24/26/34; ¶ [0025]-[0027]) disposed on the first sidewall surface (front face) of the fin (18), the first gate structure including a first gate dielectric layer (24) and a first gate electrode layer (34), wherein the first gate dielectric layer and the first gate electrode layer extends (left-to-right) along the first sidewall surface (front face) of the fin (18) without extending directly over the topmost surface (horizontal plane of region 46) of the fin;
a second gate structure (right 24/26/34; ¶ [0025]-[0027]) disposed on the second sidewall surface (back face) of the fin (18), the second gate structure including a second gate dielectric layer (24) and a second gate electrode layer (34), wherein the second gate dielectric layer and the second gate electrode layer extends (left-to-right) along the 
a conductive cap (46; ¶ [0030]) extending over (above) the fin (18) from the first gate structure (left 24/26/34) to the second gate structure (right 24/26/34) to electrically couple (at common S/D region) the first (left) and second (right) gate structures (24/26/34); and
a gate spacer (system of 22/36; ¶ [0028]) including a first portion (22) interfacing with (touching) a sidewall surface (vertical plane) of the first gate structure (left 24/26/34), a second portion (22) interfacing with a sidewall surface (vertical plane) of the second gate structure (right 24/26/34) and a third portion (36) disposed above (over) both the first (left) and second (right) gate structures (24/26/34) and over (above) the fin (18), the third portion (36) of the gate spacer (22/36) being wider (greater than 5-12 nm as determined by portion 22; ¶ [0022] and see inserted figure above for claim 1) than at least one of the first and second portions (22) of the gate spacer. See Response to Arguments below.

Re claim 22, Basker discloses the device of claim 21, wherein the third portion (36) of the gate spacer (22/36) is wider (greater than 5-12 nm as discussed for claim 21) than both of the first and second portions (leftmost/rightmost lower parts 22 are both 5-12 nm) of the gate spacer.



Re claim 24, Basker discloses the device of claim 21, wherein the third portion (36) of the gate spacer (22/36) interfaces with (physically touches) the first gate dielectric layer (24) and the second gate dielectric layer (24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Basker in view of Chang et al (US 2016/0111518 A1-prior art of record, hereafter Chang).
Re claim 6, Basker discloses the integrated circuit device of claim 4, but fails to disclose further comprising a hard mask disposed on the fin between the fin (18) and the conductive cap (38).
However,
Chang discloses in FIG. 8A an integrated circuit device comprising: a hard mask (oxide 108; ¶ [0027]) disposed on a fin (104; ¶ [0027]) between the fin (18) and a gate spacer (dielectric laminate 124a/112; ¶ [0017] and [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Basker to include the hard mask disposed on a fin (104; ¶ [0027]) between the fin and the gate spacer of Chang such that the hard mask disposed on the fin between the fin (18) and the conductive cap (38) to act as a metal diffusion barrier layer (Chang; ¶ [0034]).

Re claim 7, Basker discloses the integrated circuit device of claim 6, but fails to disclose wherein a top surface of the first gate (24/26/34) is substantially coplanar (level) with a top surface (upper plane) of the hard mask.


Re claim 10, Basker discloses the integrated circuit device of claim 1, but fails to disclose wherein the gate spacer further has a third portion disposed on the fin and having a third width, and a fourth portion disposed on the third portion and having a fourth width that is less than the third width.
However, Chang discloses in FIG. 8A a gate spacer (108/112/124a) on a fin and having a third width (left-to-right extension of horizontal part of 108), and a fourth portion (vertical part of 108) disposed on a third portion (horizontal part of 108) and having a fourth width (left-to-right extension of vertical part of 108) that is less than (more narrow than) the third width as part of the formation of the metal diffusion barrier layer discussed for claim 6.

Claims 14, 15; and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Basker in view of Yang et al (US 2016/0276455 A1-prior art of record, hereafter Yang).
Re claims 14 and 15, Basker discloses the device of claim 11, a conductive cap (metal material 38; ¶ [0028]) disposed on (above) the fin (18) and on the pair of gate structures (left 24/26/34) to electrically couple (along the gate over adjacent fins 18) the pair of gate structures, but fails to disclose further comprising a contact electrically 

However,
Yang discloses in FIG. a device comprising: a contact (interconnect 108; ¶ [0037]) electrically coupled to a gate structure (104; ¶ [0037]), wherein an interlevel dielectric (ILD2 126; ¶ [0038]) physically contacts (touches) the contact (106); and wherein a conductive cap (106; ¶ [0037]) is disposed between a substrate (102; ¶ [0037]) and the contact (108).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Basker to include the contact of Yang such that the interlevel dielectric (20/42 of Basker) physically contacts the contact; and wherein the conductive cap (38 of Basker) is disposed between the fin (18) and the contact to provide external or stacked electrical connections.

Re claim 25, Basker discloses the device of claim 21, but fails to disclose further comprising a contact feature interfacing with conductive cap (38), and wherein the contact feature interfaces with a sidewall and a top surface of the third portion of the gate spacer.
However, Yang discloses in FIG. 8 a contact feature (laminate 106/108; ¶ [0037]) interfacing with (touching) conductive cap (106; ¶ [0037]), and wherein the contact 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Basker to include the contact feature interfacing with conductive cap (38), and wherein the contact feature interfaces with a sidewall (when the contact is a laminate of 108 and upper most layers of cap 106) and a top surface of the third portion (36) of the gate spacer (22/36) to provide external or stacked electrical connections.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive for the following reason(s):
For each of claims 1, 11 and 21, the applicant argues that the examiner’s current interpretation of the prior art of record to Basker does not disclose “a first gate spacer disposed alongside a first side of the first gate and a second gate spacer disposed along a second side of the first gate, the second side being opposite the first side, wherein the first gate spacer has a first portion extending along the first gate and having a first width, and a second portion extending above the first gate and having a second width that is greater than the first width, the second portion having an inner sidewall surface facing the second gate spacer” and “a contact interfacing with the inner sidewall surface of the second portion of the first gate spacer” for claim 1; “a pair of gate structures including a first gate structure and a second gate structure disposed on the isolation dielectric on opposing sides of the fin, wherein the first gate structure includes a first gate dielectric layer and a first gate electrode layer and the second gate structure includes a second gate dielectric layer and a second gate electrode layer, and wherein the first and second dielectric layers do not interface with each other and the first and second gate electrode layers do not interface with each other” for claim 11; and “a fin extending from the substrate, the fin having a first sidewall surface and an opposing second sidewall surface and a topmost surface extending from the first sidewall surface to the second sidewall surface,” “a first gate structure disposed on the first sidewall surface of the fin, the first gate structure including a first gate dielectric layer and a first gate electrode layer, wherein the first gate dielectric layer and the first gate electrode layer extends along the first sidewall surface of the fin without extending directly over the topmost surface of the fin” and “a second gate structure disposed on the second sidewall surface of the fin, the second gate structure including a second gate dielectric layer and a second gate electrode layer, wherein the second gate dielectric layer and the second gate electrode layer extends along the second sidewall surface of the fin without extending directly over the topmost surface of the fin” for claim 21.

However, in light of the current amendments, the examiner re-interprets Basker such that the cross-section depicted in FIG. 8 is along the length of fin 18. Such an interpretation is consistent with well-known multiple gate Finfet structures as shown in the inserted figures below.

    PNG
    media_image2.png
    790
    1012
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    768
    1005
    media_image3.png
    Greyscale

The inserted figures relate to Basker’s FIG. 8 in that fin 18 is equivalent to fin AP1; gates 24/26/34 are equivalent to gates GI/GE; and Contact region 48 is equivalent to CAH. Therefore, for claim 1, Basker is interpreted in cross-sectional view as before with a new interpretation based on the current amendments; and for claims 11 and 21, Basker is interpreted in top-view based on the current amendments. That is, for claim 1, a first gate spacer and a second gate spacer are with respect the same gate (left 24/26/34) in cross-section; and for claims 11 and 21, a first gate and a second gate are with respect the left gate (left 24/26/34) and the right gate (right 24/26/34); and a first 
Thus, the examiner contends that the new interpretations of Basker still anticipate each limitation of claim 1, 11 and 21 as discussed above.
        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892